Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-8 received on 12/15/2020 have been examined, of which claims 1, 4 and 7 are independent.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
 
Claim 1 recites “the CCE that is monitored is one of the non-overlapped CCEs”, where “the CCE” has lack of antecedent basis in the claim. The claim recited PDCCH candidate to be monitored, non-overlapped CCEs expected to be a CCE of the non-overlapped CCEs 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0082427, fig 10 (and all other figures) supported by foreign priority document filed on 9/8/2017) in view of Lin (US 2019/0306700, fig 11-13 and related description is supported by provisional filed on 4/2/2018) 

 Regarding claim 1, Kim teaches a terminal apparatus (terminal 1100, fig 11) for performing communication (fig 10; Para 193: the DCI transmission method of a base station and the control channel monitoring method of a terminal), the terminal apparatus comprising: 
a receiver (receiver 1102, fig 11) configured to monitor a search space set of a control resource set (Para 191-195: the terminal may perform blind decoding only in the search space existing in the non-overlapped region 1004; FIG. 10 is an illustration 1000 of a CORESET 1001 including search spaces 1005, which are each composed of a set of CCEs 1006 (or a set of PDCCH candidates)), wherein 
a physical downlink control channel (PDCCH) candidate to be monitored is allocated to the search space set, based at least on a maximum number CPDCCHmax,slot of non-overlapped control channel elements (CCEs) expected to be monitored by the terminal apparatus (Para 194: in a case where the search space 1005 is composed of 8 CCEs 1006 (i.e., CCE 1007, CCE 1008, CCE 1009, CCE 1010, CCE 1011, CCE 1012, CCE 1013, and CCE 1014) among which 5 CCEs, i.e., (i.e., CCE 1009, CCE 1010, CCE 1012, CCE 1013, and CCE 1014) are located in the non-overlapped region 1004 as shown in FIG. 10, the base station may map the DCI only to the PDCCH candidates on the CCE 1009, CCE 1010, CCE 1012, CCE 1013, and CCE 1014; here, 5 is maximum number of non-overlapped CCE, wherein only these 5 non-overlapping CCEs are used by base station to map DCI, thus expected to be monitored by the terminal); 
in a case that the control resource set satisfies at least one of multiple conditions, the CCE that is monitored is one of the non-overlapped CCEs (Para 195: in a case where part of the CORESET 1001 overlaps with the reserved resources 1002, the terminal may perform blind decoding only in the search space existing in the non-overlapped region 1004); and
the multiple conditions include a condition where the CCE that is monitored (Para 194: the search space 1005 is composed of 8 CCEs 1006, among which 5 CCEs, i.e., (i.e., CCE 1009, CCE 1010, CCE 1012, CCE 1013, and CCE 1014) are located in the non-overlapped region 1004 as shown in FIG. 10, the base station may map the DCI only to the PDCCH candidates on the CCE 1009, CCE 1010, CCE 1012, CCE 1013, and CCE 1014) corresponds to different types of the search space set (Para 76, table 3: base station configures the CORESET To a terminal via higher layer signaling, where the configuration includes search space type (common, group-common, UE-specific; here, claim is interpreted as one CCE that is monitored, which corresponds to different types of the search space set; the CCE belongs to 5G CORESET search space as shown in fig 10, where the CORESET is configured with the search space type as describe in para 76 and table 3, which includes three different types of search spaces).

Kim teaches the PDCCH candidate monitoring in set of CCE in search space of CORESET in fig 10, where some of CCE are in non-overlapping region and some of CCE are in overlapping region with the reserved resources in 5G. Further the embodiment of fig 10 and Para 194-195 indicates that only 5 CCE from the search space, which are in non-overlapping region are used for DCI mapping. The fig 10 shows time unit on x axis, which indicates one time slot for the width of the CORESET block. However, the reference does not specify maximum number of non-overlapped CCE in time slot of 5G wireless network as shown in fig 4. 

However, Lin teaches a physical downlink control channel (PDCCH) candidate to be monitored is allocated to the search space set, based at least on a maximum number CPDCCHmax,slot of non-overlapped control channel elements (CCEs) expected to be monitored by the terminal apparatus in a slot (fig 13, Para 103-104: maximum number of non-overlapped CCEs per slot per serving cell as function of subcarrier spacing). Therefore, it would have been obvious to one of 

 Regarding claim 4, Kim teaches a base station apparatus (base station 1200, fig 12; fig 10; Para 193: the DCI transmission method of a base station and the control channel monitoring method of a terminal) comprising: 
a transmitter (transmitter 1203, fig 12) configured to transmit a physical downlink control channel (PDCCH) in a search space set of a control resource set (Para 191-195: the base station may map the DCI only to the PDCCH candidates on the CCE 1009, CCE 1010, CCE 1012, CCE 1013, and CCE 1014; the terminal may perform blind decoding only in the search space existing in the non-overlapped region 1004; FIG. 10 is an illustration 1000 of a CORESET 1001 including search spaces 1005, which are each composed of a set of CCEs 1006 (or a set of PDCCH candidates)), wherein:
a PDCCH candidate to be monitored is allocated to the search space set, based at least on a maximum number CPDCCHmax,slot of non-overlapped control channel elements (CCEs) expected to be monitored by a terminal apparatus (Para 194: in a case where the search space 1005 is composed of 8 CCEs 1006 (i.e., CCE 1007, CCE 1008, CCE 1009, CCE 1010, CCE 1011, CCE 1012, CCE 1013, and CCE 1014) among which 5 CCEs, i.e., (i.e., CCE 1009, CCE 1010, CCE ; 
in a case that the control resource set satisfies at least one of multiple conditions, the CCE expected to be monitored is one of the non-overlapped CCEs (Para 195: in a case where part of the CORESET 1001 overlaps with the reserved resources 1002, the terminal may perform blind decoding only in the search space existing in the non-overlapped region 1004); and 
the multiple conditions include a condition where the CCE expected to monitored  (Para 194: the search space 1005 is composed of 8 CCEs 1006, among which 5 CCEs, i.e., (i.e., CCE 1009, CCE 1010, CCE 1012, CCE 1013, and CCE 1014) are located in the non-overlapped region 1004 as shown in FIG. 10, the base station may map the DCI only to the PDCCH candidates on the CCE 1009, CCE 1010, CCE 1012, CCE 1013, and CCE 1014) corresponds to different types of the search space set (Para 76, table 3: base station configures the CORESET To a terminal via higher layer signaling, where the configuration includes search space type (common, group-common, UE-specific; here, claim is interpreted as one CCE that is monitored, which corresponds to different types of the search space set; the CCE belongs to 5G CORESET search space as shown in fig 10, where the .

Kim teaches the PDCCH candidate monitoring in set of CCE in search space of CORESET in fig 10, where some of CCE are in non-overlapping region and some of CCE are in overlapping region with the reserved resources in 5G. Further the embodiment of fig 10 and Para 194-195 indicates that only 5 CCE from the search space, which are in non-overlapping region are used for DCI mapping. The fig 10 shows time unit on x axis, which indicates one time slot for the width of the CORESET block. However, the reference does not specify maximum number of non-overlapped CCE in time slot of 5G wireless network as shown in fig 4. 

However, Lin teaches a physical downlink control channel (PDCCH) candidate to be monitored is allocated to the search space set, based at least on a maximum number CPDCCHmax,slot of non-overlapped control channel elements (CCEs) expected to be monitored by the terminal apparatus in a slot (fig 13, Para 103-104: maximum number of non-overlapped CCEs per slot per serving cell as function of subcarrier spacing). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine control channel monitoring in CORESET and search space with non-overlapping CCE as taught by Kim with the configuration of maximum non-overlapping CCE in slot of 5G network as taught by Lin for the benefit of monitoring PDCCH in control resource sets as taught by Lin in Para 75.

Regarding claim 7, Kim teaches a communication method of a terminal apparatus for performing communication (fig 10; Para 193: the DCI transmission method of a base station and the control channel monitoring method of a terminal), the communication method comprising: 
monitoring a search space set of a control resource set (Para 191-195: the terminal may perform blind decoding only in the search space existing in the non-overlapped region 1004; FIG. 10 is an illustration 1000 of a CORESET 1001 including search spaces 1005, which are each composed of a set of CCEs 1006 (or a set of PDCCH candidates)), wherein:
a physical downlink control channel (PDCCH) candidate to be monitored is allocated to the search space set, based at least on a maximum number CPDCCHmax,slot of non-overlapped control channel elements (CCEs) expected to be monitored by the terminal apparatus (Para 194: in a case where the search space 1005 is composed of 8 CCEs 1006 (i.e., CCE 1007, CCE 1008, CCE 1009, CCE 1010, CCE 1011, CCE 1012, CCE 1013, and CCE 1014) among which 5 CCEs, i.e., (i.e., CCE 1009, CCE 1010, CCE 1012, CCE 1013, and CCE 1014) are located in the non-overlapped region 1004 as shown in FIG. 10, the base station may map the DCI only to the PDCCH candidates on the CCE 1009, CCE 1010, CCE 1012, CCE 1013, and CCE 1014; here, 5 is maximum number of non-overlapped CCE, wherein only these 5 non-overlapping CCEs are used by base station to map DCI, thus expected to be monitored by the terminal); 
in a case that the control resource set satisfies at least one of multiple conditions, the CCE expected to be monitored is one of the non-overlapped CCEs (Para 195: in a case where part of the CORESET 1001 overlaps with the reserved resources 1002, the terminal may perform blind decoding only in the search space existing in the non-overlapped region 1004); and 
the multiple conditions include a condition where the CCE expected to be monitored  (Para 194: the search space 1005 is composed of 8 CCEs 1006, among which 5 CCEs, i.e., (i.e., CCE 1009, CCE 1010, CCE 1012, CCE 1013, and CCE 1014) are located in the non-overlapped region 1004 as shown in FIG. 10, the base station may map the DCI only to the PDCCH candidates on the CCE 1009, CCE 1010, CCE 1012, CCE 1013, and CCE 1014) corresponds to different types of the search space set (Para 76, table 3: base station configures the CORESET To a terminal via higher layer signaling, where the configuration includes search space type (common, group-common, UE-specific; here, claim is interpreted as one CCE that is monitored, which corresponds to different types of the search space set; the CCE belongs to 5G CORESET search space as shown in fig 10, where the CORESET is configured with the search space type as describe in para 76 and table 3, which includes three different types of search spaces).

Kim teaches the PDCCH candidate monitoring in set of CCE in search space of CORESET in fig 10, where some of CCE are in non-overlapping region and some of CCE are in overlapping region with the reserved resources in 5G. Further the embodiment of fig 10 and Para 194-195 indicates that only 5 CCE from the search 

However, Lin teaches a physical downlink control channel (PDCCH) candidate to be monitored is allocated to the search space set, based at least on a maximum number CPDCCHmax,slot of non-overlapped control channel elements (CCEs) expected to be monitored by the terminal apparatus in a slot (fig 13, Para 103-104: maximum number of non-overlapped CCEs per slot per serving cell as function of subcarrier spacing). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine control channel monitoring in CORESET and search space with non-overlapping CCE as taught by Kim with the configuration of maximum non-overlapping CCE in slot of 5G network as taught by Lin for the benefit of monitoring PDCCH in control resource sets as taught by Lin in Para 75.

 Regarding claim 2, 5 and 8, Kim fails to teach, but Lin teaches wherein the multiple conditions further include a condition where a higher-layer parameter pdcch-DMRS-ScramblingID of the control resource set is configured (Para 90, 88: UE is provided by higher layer signaling with 3 or less control resource sets, for each CORESET, the higher layer signaling provides DM-RS scrambling sequence initialization value provided by higher layer parameter PDCCH-DMRS-ScramblingID; . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine control channel monitoring in CORESET and search space with non-overlapping CCE as taught by Kim with the configuration of maximum non-overlapping CCE in slot of 5G network as taught by Lin for the benefit of monitoring PDCCH in control resource sets as taught by Lin in Para 75.

 Regarding claim 3 and 6, Kim further teaches wherein the different types of the search space set include a common search space (CSS) and a UE-specific search space (USS) (Para 76, table 3: base station configures the CORESET To a terminal via higher layer signaling, where the configuration includes search space type (common, group-common, UE-specific; here, claim is interpreted as one CCE that is monitored, which corresponds to different types of the search space set; the CCE belongs to 5G CORESET search space as shown in fig 10, where the CORESET is configured with the search space type as describe in para 76 and table 3, which includes three different types of search spaces).


Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.